—Appeal from a judgment of Onondaga County Court (Merrill, J.), entered December 12, 2001, which revoked defendant’s probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to defendant’s contention, the sentence is not unduly harsh or severe. Defendant’s remaining contentions are not preserved for our review (see CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see 470.15 [6] [a]). Present — Pigott, Jr., P.J., Hayes, Hurlbutt, Burns and Lawton, JJ.